                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


Shane William Jenkins

    v.                                Civil No. 18-cv-672-JD
                                      Opinion No. 2018 DNH 235
Nancy A. Berryhill,
Acting Commissioner
Social Security Administration


                               O R D E R

    Shane William Jenkins seeks judicial review, pursuant to 42

U.S.C. § 405(g), of the decision of the Acting Commissioner of

Social Security that denied his application for disability

insurance benefits.     In support, Jenkins contends that the

Administrative Law Judge (“ALJ”) erred in assessing his residual

functional capacity which caused an erroneous conclusion that he

is not disabled.   The Acting Commissioner moves to affirm.


                          Standard of Review

    In reviewing the final decision of the Acting Commissioner

in a social security case, the court “is limited to determining

whether the ALJ deployed the proper legal standards and found

facts upon the proper quantum of evidence.”     Nguyen v. Chater,

172 F.3d 31, 35 (1st Cir. 1999); accord Seavey v. Barnhart, 276

F.3d 1, 9 (1st Cir. 2001).     The court defers to the ALJ’s

factual findings as long as they are supported by substantial

evidence.   § 405(g).    Substantial evidence is “more than a
scintilla of evidence” but less than a preponderance.     Purdy v.

Berryhill, 887 F.3d 7, 13 (1st Cir. 2018).     The court must

affirm the ALJ’s findings, even if the record could support a

different conclusion, as long as “a reasonable mind, reviewing

the evidence in the record as a whole, could accept it as

adequate to support [the ALJ’s] conclusion.”    Irlanda Ortiz v.

Sec’y of Health & Human Servs., 955 F.2d 765, 769 (1st Cir.

1991) (internal quotation marks omitted); accord Purdy, 887 F.3d

at 13.


                            Background1

     In his application, Jenkins claimed a disability onset date

of March 1, 2015, when he was forty-four years old.     Jenkins

went to college for three years.     He served in the army, with

combat duty in Iraq.   He previously has worked as a lead

purification associate.   He claimed disability due to post-

traumatic stress disorder (“PTSD”), anxiety, depression, bulimia

nervosa, and a back condition.




     1 Jenkins’s statement of facts, which was prepared and filed
by counsel, is a recitation of procedural events and provides no
background information about his age, previous work and
education, claimed disability, his treatment, or the medical
opinions provided in his case. Therefore, the substantive
background information is taken from the Acting Commissioner’s
Factual Statement, which Jenkins does not challenge.

                                 2
    Jenkins was treated for PTSD from January to March of 2016.2

In February of 2016, Jenkins was assessed for PTSD at the VA

Hospital in Northampton.   The author of the assessment was Gary

Harris, although the testing was administered by “Channing

Harris, MA (Clinical Psychology Intern)” under the supervision

of Emily Britton, Psy.D. and Michelle A. Mattison, Ph.D.     Dr.

Mattison co-signed the assessment.

    In the assessment, Jenkins was diagnosed with PTSD and

severe alcohol use disorder.   The assessment states that Jenkins

had severe, markedly elevated, impairment in social functioning.

With reference to occupational functioning, Jenkins’s PTSD was

found to have moderate impact, with “definite impairment but

many aspects of occupational/other important functioning still

intact.”

    William Swinburne, Ph.D., completed a comprehensive

psychological profile of Jenkins on October 11, 2016, on a

referral from the Social Security Disability Determination Unit.

The profile was based on his examination of Jenkins, along with

a review of his adult function report and a discharge summary




    2In  his reply, Jenkins states that he was hospitalized at
the “Northampton [Massachusetts] VA Hospital,” from December 3,
2015, to January 7, 2016, and again from January 22, 2016, to
March 4, 2016. The first admission appears to have been because
of alcohol dependence syndrome, but he may also have been
treated for PTSD.

                                3
from the VA Hospital in January of 2016.       In the context of

Jenkins’s reaction to stress and his adaptation to work or work-

like situations, Dr. Swinburne found the following:

    The claimant could tolerate mild disruptions that
    could be encountered in the average work scene such as
    being asked to fulfill another function. He could
    manage the expectation of providing adequate
    attendance. However, in a work-like situation, he can
    be expected to be very distrustful and on guard and
    possibly misinterpret people’s actions or words. He
    is capable of angry explosions, which will be
    expressed primarily verbally. He will have difficulty
    working as a member of a team and will work best by
    himself. He could take supervision. He can be
    expected to stay focused on a task if working by
    himself and see the task through to completion.

Doc. 5-8, Admin. Rec. at 702.

    Dr. Craig Stenslie, an agency consultative psychologist,

completed a Mental Residual Functional Capacity Assessment on

October 20, 2016.   Dr. Stenslie found that Jenkins could

adequately deal with instructions and changes in a low stress

situation.   He also found that Jenkins could maintain attention,

sustain an ordinary routine, complete a normal work week, and

work with others if that were only a small part of his job.

    A hearing was held on October 26, 2017.       Jenkins attended

and testified at the hearing and was represented by an attorney

who continues to represent him.       Anthony James Paige, who is a

clinical mental health counselor and who had worked with Jenkins

for more than two years, also testified at the hearing.



                                  4
    Paige gave a detailed description of Jenkins’s mental

health issues and their negative effects on his ability to

function, particularly in a work situation.   Paige said that he

thought Jenkins could present well and be hired for a job but

would not be able to maintain employment because of his

inability to tolerate coworkers’ perceived inadequacies and his

own inadequacies, which would cause a volatile situation.

    A vocational expert also testified.    For purposes of the

vocational expert’s opinion, the ALJ proposed a hypothetical

claimant who

    could perform uncomplicated tasks defined as tasks
    that typically can be learned in 30 days or less; and
    would need an environment with only incidental contact
    with the general public and by that, I mean dealing
    with the public would not be part of job duties; he
    would also need an environment where work was
    performed in a generally solitary manner, but tandem
    tasks could be performed or tolerated up to 10 percent
    of the work day; in such a setting, the individual
    could otherwise collaborate with coworkers and
    supervisors on routine matters; in addition, the
    individual would need an environment without frequent
    changes, but could tolerate routine changes.

Admin. Rec. at 213.   In response, the vocational expert stated

that such a claimant could not return to the work that Jenkins

had done previously but that there were jobs that existed that

he could do.   When limitations were added for a claimant who

could not collaborate consistently with co-workers and

supervisors or who would have angry outbursts on the job, the



                                 5
vocational expert said that those limitations would preclude all

work.

     The ALJ issued her decision on November 28, 2017, finding

at Step Five that Jenkins was not disabled.3   In support, the ALJ

found that Jenkins had severe impairments due to PTSD, bulimia

nervosa, and a history of alcohol abuse in remission.   She found

that Jenkins had the residual functional capacity to work except

that he was limited to uncomplicated tasks, to incidental

contact with the public, and to solitary work.   With those

limitations, the ALJ found that Jenkins could tolerate “tandem

tasks” for up to 10% of his workday and could collaborate with

co-workers and supervisors on routine matters without frequent

changes.   Based on the vocational expert’s identification of

work a person could do with those limitations, the ALJ found

that Jenkins was not disabled.




     3 In determining whether a claimant is disabled, the ALJ
follows a five-step sequential analysis. 20 C.F.R. § 404.1520;
Purdy, 2018 WL 1601791, at *1-*2. The claimant bears the burden
through the first four steps of proving that her impairments
preclude her from working. Freeman v. Barnhart, 274 F.3d 606,
608 (1st Cir. 2001). At the fifth step, the Acting Commissioner
has the burden of showing “evidence of specific jobs in the
national economy that the applicant can still perform.” Purdy,
2018 WL 1601791, at *2.




                                 6
    Jenkins requested review of that decision by the Appeals

Council.   On February 20, 2018, after seeking review by the

Appeals Council, Jenkins was hospitalized at the Veterans

Affairs Medical Center of Western Massachusetts, for the effects

of PTSD, Bulimia, and alcohol use disorder.     He was discharged

on April 3, 2018.     Those records were submitted to the Appeals

Council.   The Appeals Council denied review and explained that

the recent medical records did not affect the disability

decision because they did not relate to the period at issue,

before November 28, 2017.


                              Discussion

    Jenkins moves to reverse the decision of the Acting

Commissioner on the ground that the ALJ’s residual functional

capacity assessment is not supported by substantial evidence in

the record.   In support, Jenkins cites notations and findings by

mental health treatment providers that recount his own

descriptions of his behavior and find him markedly limited in

certain functional areas.     He also faults the ALJ for failing to

acknowledge Dr. Swinburne’s opinion about his limitations in

handling a work situation, despite giving great weight to his

opinion as a whole.

    The Acting Commissioner moves to affirm the decision.      She

points to evidence in the record that shows that Jenkins has


                                   7
above average intelligence, was oriented and without signs of a

thought disorder, and was able to function in a variety of ways,

including attending AA meetings, veterans’ events, and working

out at a gym.    She contends that the ALJ’s residual functional

capacity assessment adequately addressed Jenkins’s limitations.

    The residual functional capacity assessment is a finding of

the most a claimant can do in a work setting despite his

limitations caused by impairments.    20 C.F.R. § 404.1545(a)(1).

An ALJ’s assessment is reviewed to determine whether it is based

on proper legal standards and is supported by substantial

evidence.   Nguyen, 172 F.3d at 35-36.   An ALJ generally cannot

interpret medical data in a claimant’s record in functional

terms.   Manso-Pizarro v. Sec’y of Health & Human Servs., 76 F.3d

15, 17 (1st Cir. 1996).    For that reason, an expert’s functional

capacity assessment, generally in the form of a medical opinion,

is necessary to evaluate a claimant’s work capacities in light

of his impairments.    Id.; see also Swain v. Berryhill, 2018 WL

5342714, at *5 (D.N.H. Oct. 29, 2018).

    An ALJ is required to consider medical opinions along with

all other relevant evidence in a claimant’s record.    20 C.F.R. §

404.1527(b).    “Medical opinions are statements from acceptable

medical sources that reflect judgments about the nature and

severity of [the claimant’s] impairment(s), including [the



                                  8
claimant’s] symptoms, diagnosis and prognosis, what [the

claimant] can still do despite impairment(s), and [the

claimant’s] physical or mental restrictions.”   § 404.1527(a)(1).

     Jenkins contends that the ALJ did not properly consider the

treatment and opinion evidence that show the likelihood that he

would have angry outbursts.   In particular, Jenkins notes that

Dr. Swinburne stated in his opinion that Jenkins was capable of

angry explosions in a work setting and would have difficulty

working as a member of a team.   He contends that because the ALJ

gave great weight to Dr. Swinburne’s opinion, she necessarily

adopted that finding too.

     The ALJ did not explicitly address the issue of Jenkins’s

anger and the likelihood that he would have outbursts in a work

environment.4   The ALJ did give great weight to Dr. Swinburne’s

opinion but did not mention that part of the opinion that found

Jenkins was capable of angry explosions at work.   As such, the

ALJ did not adequately explain Jenkins’s functional capacity in

relation to the issue of angry outbursts.

     The ALJ gave significant weight to the opinion of state

agency reviewing psychologist, Dr. Stenslie, which did not

mention Jenkins’s likelihood of having angry outbursts.    The



     4 The vocational expert testified that someone who could not
work in collaboration with others or would have angry outbursts
at work would be precluded from all jobs.

                                 9
ALJ, however, did not fully accept Dr. Stenslie’s “ratings under

the ‘part B criteria’” because they were based on old criteria

that had been changed as of January 17, 2017.   It is not clear

what part of Dr. Stenslie’s opinion was affected and

disregarded.

    Although the ALJ’s residual functional capacity assessment

greatly restricts Jenkins’s contact with the public and limits

him to solitary work, he would still have to tolerate “tandem

tasks” with co-workers for 10% of his work day and be able to

collaborate with co-workers and supervisors on routine matters

without frequent changes.    Neither the ALJ nor the Acting

Commissioner cited an opinion or combination of opinions in the

record to support a correlation between the imposed restrictions

and Jenkins’s limitations.   In other words, the record lacks

evidence to show that the restrictions the ALJ imposed would

allow Jenkins to collaborate with co-workers and supervisors and

prevent him from having angry outbursts at work.     Further, while

Dr. Stenslie found that Jenkins could deal adequately with

change, he limited that ability to low stress situations.     That

limitation is not in the ALJ’s residual functional capacity.

    Therefore, the record lacks substantial evidence to support

the ALJ’s residual functional capacity assessment.    As a result,

the vocational expert’s opinion about available jobs, based on



                                 10
an erroneous hypothetical, does not constitute substantial

evidence to support the Acting Commissioner’s burden at Step

Five.   See Arocho v. Sec’y of Health & Human Servs., 670 F.2d

374, 375 (1st Cir. 1982).


                            Conclusion

      For the foregoing reasons, Jenkins’s motion to reverse

(document no. 6) is granted.   The Acting Commissioner’s motion

to affirm (document no. 8) is denied.

      The Acting Commissioner’s decision is reversed, and the

case is remanded pursuant to sentence four of § 405(g).

      SO ORDERED.



                                  ______________________________
                                  Joseph A. DiClerico, Jr.
                                  United States District Judge

November 28, 2018

cc:   Stanley H. Robinson, Esq.
      Lisa G. Smoller, Esq.




                                   11
